Case 2:18-cv-14244-JEM Document 110 Entered on FLSD Docket 10/30/2020 Page 1 of 2




                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                   FORT PIERCE DIVISION
                      Case Number: 18-14244-CIV-MARTINEZ-MAYNARD

  PAMELA B. STUART,
      Plaintiff,

  vs.

  DR. CATHERINE S. RYAN, et al.,
        Defendants.
  _____________________________________/

                                                  ORDER

          THIS CAUSE came upon the Plaintiff’s Motion for Leave to Late File Plaintiff’s Expedited

  Response to Defendants Ryan and Stuart’s Expedited Motion to Lift Stay and for Leave to File

  Renewed Motion to Dismiss, [ECF No. 109]. Plaintiff alternatively requests that if an Order has

  already been issued on the Defendants’ Motion, her Motion for Leave be construed as a motion to

  reconsider.

          An Order granting Defendants’ Motion to Lift Stay has indeed been entered, [ECF No.

  107], and Defendants have already filed their Renewed Motion to Dismiss the only remaining

  claim left in this action. [ECF No. 10]. The Court has considered Plaintiff’s Motion for Leave and

  will accept the late-filed Response to Defendants’ Motion to Lift Stay. The Court appreciates

  Plaintiff’s pro se status and takes it into consideration regarding timeliness issues.1

          Nonetheless, Plaintiff’s Response does not change the outcome of the Court’s Order.

  Plaintiff concedes that the state foreclosure case has concluded, and therefore, the instant case

  should no longer be stayed. Much, if not all, of Plaintiff’s Response either disagrees with the

  Eleventh Circuit’s analysis of some of her claims or is more appropriately directed at Defendants’


  1
   This, however, should not be construed as a blanket acceptance of late-filed documents, in light of the
  history of this case.
Case 2:18-cv-14244-JEM Document 110 Entered on FLSD Docket 10/30/2020 Page 2 of 2




  Renewed Motion to Dismiss.

         Plaintiff fails to meet the legal standard for reconsideration. “Courts have distilled three

  major grounds justifying reconsideration: (1) an intervening change in controlling law; (2) the

  availability of new evidence; and (3) the need to correct clear error or manifest injustice.” Instituto

  de Prevision Militar v. Lehman Bros., Inc., 485 F. Supp. 2d 1340, 1343 (S.D. Fla. 2007) (internal

  quotation marks and citation omitted). The reconsideration decision is granted only in

  extraordinary circumstances and is “committed to the sound discretion of the district judge.” Am.

  Home Assur. Co. v. Glenn Estess & Assocs., Inc., 763 F.2d 1237, 1238–39 (11th Cir. 1985).

         No such circumstances exist here. Plaintiff may re-assert her arguments as to her remaining

  judicial-takings claim in a properly filed Response to Defendants’ Renewed Motion to Dismiss—

  which the Court reminds Plaintiff is due on or before November 11, 2020.

         Accordingly, it is hereby ORDERED AND ADJUDGED that:

     1. Plaintiff’s Motion for Leave to Late File Plaintiff’s Expedited Response to Defendants

         Ryan and Stuart’s Expedited Motion to Lift Stay and for Leave to File Renewed Motion to

         Dismiss, [ECF No. 109], is GRANTED IN PART insofar as the Court will accept the late

         response. It is DENIED IN PART in that the Court will not reconsider its Order on

         Expedited Motion to Lift Stay, [ECF No. 107].

         DONE and ORDERED in Chambers at Miami, Florida, this 30th day of October 2020.



                                                         ________________________________
                                                         JOSE E. MARTINEZ
                                                         UNITED STATES DISTRICT JUDGE

  Copies provided to:
  Magistrate Judge Maynard
  All Counsel of Record
  Pamela B. Stuart, pro se

                                                    2
